Stoughton, J.,
dissenting. I am unable to agree with part II of the majority opinion. I disagree with the conclusion of the majority that on the facts of this case the trial court committed harmful error in failing to instruct the jury that if they reached the lesser included offense of manslaughter in the second degree, they might consider that the actions of the defendant were justified by principles of self-defense.
The defendant was charged with murder in violation of § 53a-54a, and the court instructed the jury on the charge of murder, and also on first degree manslaugh*524ter and second degree manslaughter as lesser included offenses. The jury was not required to find the defendant either guilty as charged or not guilty, but was given the further choice of finding him guilty of some lesser offense embraced within the information. State v. Monte, 131 Conn. 134, 137, 38 A.2d 434 (1944). The jury was instructed on self-defense as applied to both murder and manslaughter in the first degree, but was instructed not to consider self-defense as to manslaughter in the second degree. Because the defendant was found guilty of manslaughter in the first degree, the jury necessarily rejected his claim of self-defense. When the jurors were instructed that they might consider manslaughter in the second degree, the defendant received the full benefit of the principle which permits the jury to consider lesser offenses in the open-minded discussion and honest weighing of opinion which lead to a verdict with which each member can conscientiously agree. State v. Monte, supra, 136.
It does not seem to me that the defendant would have benefited by an instruction that if they reached consideration of manslaughter in the second degree, which they did not do, the jurors might then find the defendant not guilty of that offense by reason of self-defense. They might well have been reluctant to find him not guilty if their only choices were between guilty as charged or not guilty. The benefit to the defendant is derived from the alternative given the jury to find him guilty of a lesser charge. Accordingly, I conclude that any error in failing to instruct the jurors that they might consider self-defense to the lesser included offense of manslaughter in the second degree was harmless beyond a reasonable doubt.